Exhibit 10.b

 

Cooperative Agreement on Wireless Network Coverage Project in Beijing Area

 

Party A (original agreement Party A): Guangdong Kesheng Enterprise Co., Ltd.

 

Party B (original agreement Party B): Shenzhen WONHE Technology Co., Ltd.

 

Party A and Party B signed the Agreement on Cooperation of Wireless Network
Coverage in Beijing on January 12, 2016 (Hereinafter referred to as the original
agreement), cooperating in Beijing wireless network coverage project
construction, operation, and through voluntarily and the friendly consultation,
the two parties agree to change the original agreement. In accordance with the
principle of voluntariness, equality, the agreement changes the following terms:

 

I. Purpose of Change

 

1. Party B shall no longer participate in the construction and operation of the
Wireless Network Coverage Project in Beijing (the "Project") from December 1,
2016, and Party B shall be no longer open the large data system required for the
project operation; and the related provisions of the original Agreement shall be
automatically invalidated . Both parties shall not be liable for breach of
contract.

 

2. Party B shall be no longer involved in the distribution of income from
project operations

 

3. From December 1, 2016, Party B will not invest in the project.

 

4. As of November 30, 2016, the cash, equipment and engineering construction
invested by Party B has been converted into the equivalent cash value
investment, which will be returned to Party B within three years according to
the interest rate of bank loan (4.75%).

 

5. Party B shall continue to supply YLT-300S intelligent WIFI router for the
project according to the original plan, and Party A will pay the equipment price
to Party B.

 

6. All risks arising from the Project shall be borne by Party A from the date of
signing this Agreement.

 



 

 

 

II. Total Value Investment Table

 

As of November 30, 2016, Party B input details as in the table below:

 

Total Value Investment Table Project Name  Amount(RMB)  Cash   92,911,136.00 
Equipment   37,322,330.10  Tongzhou District Project   38,025,628.00  Other
investments   7,496,547.38  Total   175,755,641.48 

 

Note: The total value investment table shall be sealed by both parties.

 

III. Funding Return Schedule

 

1. Party A shall return the payment to the designated account by Party B before
the date of return, and the repayment shall be made in accordance with the
method of equal principal amount and Segment interest.

 

2. Party A shall pay the corresponding price in time. If Party A fails to pay the corresponding price in accordance with the return schedule of funds, Party B shall collect 3%
for
late fees for each day of extension. The return schedule and amount of funds shall
be as follows:

 

Funding Return Schedule Return Date  Principal
Amount(RMB)   Interest
Amount(RMB)   Total Funding Return in the Year(RMB)  31/12/2017 
 58,585,213.83    8,348,392.97    66,933,606.80  31/12/2018   58,585,213.83  
 5,565,595.31    64,150,809.14  31/12/2019   58,585,213.82    2,782,797.66  
 61,368,011.48  Total   175,755,641.48    16,696,785.94    192,452,427.42 

 

Note: The total value investment table shall be sealed by both parties.

 

IV. Equipment Provides Schedules

 

Party B shall transport the equipment YLT-300S to the receiving place before the
appointed time. Beijing Kangwei Electronic Equipment Installation Co., Ltd.
shall inform Party B of the specific place 10 working days in advance. Within
60-90 working days after the successful acceptance of the equipment, Party A
shall complete the payment to Party B, and the equipment purchase price shall be
1,800,00 yuan / set.

 



 2 

 

 

Party A shall promptly pay the purchase price. If Party A dose not pay the
purchase price within agreed term, Party B shall collect 5% late payment fee
from Party A for each day of extension. The progress and location of equipment
shall be as follows:

 

YLT-300S Smart WIFI Router Schedule Date  Quantity (sets)  Place of Receiving
Equipment 8/12/2016  8,000  Fang Shan District 24/2/2017  2,500  Fang Shan
District 5/4/2017  6,500  Da Xing District 29/5/2017  2,000  Da Xing District
3/7/2017  7,500  Men Tou Gou District 26/8/2017  2,000  Men Tou Gou District
13/10/2017  5,200  Ping Gu District 27/12/2017  2,600  Ping Gu District Total 
36,300   

 

V. The Account Designated by Party B.

 

Party B's designated bank account and account number are:

 

Bank of Deposit: Shenzhen Branch of Agricultural Bank of China

 

Account number: 4100 3200 0400 20144

 

VI. Other

 

1. As to matters not settled in the agreement, the parties shall enter into a
supplementary agreement in consultation with each other.

 

2. For the disputes arising from this Agreement and the original Agreement, the
Parties shall settle them through negotiation. If the negotiation fails, both
parties shall have the right to institute legal proceedings in the people's
court at the place where Party A is located.

 

3. This Agreement in duplicate, each side holds a copy, which has the same legal
effect. The agreement comes into force since the date of signature and seal of
both parties.

  

Party A: Guangdong Kesheng Enterprise Co., Ltd.

 

Statutory (authorized) representative: /s/

 

Date: November 30, 2016

 

Party B: Shenzhen WONHE Technology Co., Ltd.

 

Statutory (authorized) representative: /s/

 

Date: November 30, 2016

 

 

 3



 

 